The order should be affirmed under the provisions of section 374 of the Election Law, which is broad enough in its terms to entitle any candidate voted for at the time of a general election to an examination as of right in a proper case of any ballots upon which his name lawfully appears as that of a candidate whether the validity of the election is in controversy or not. The provisions of section 67 of the Town Law relating to an examination and recount of ballots in case of contests provides a wholly distinct and different remedy.
The order should be affirmed, with costs.
HISCOCK, Ch. J., CHASE, COLLIN, CARDOZO, POUND, McLAUGHLIN and ANDREWS, JJ., concur.
Order affirmed.